Citation Nr: 0610375	
Decision Date: 04/11/06    Archive Date: 04/26/06

DOCKET NO.  00-19 524	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to an increased rating for post-traumatic 
stress disorder (PTSD), now rated 10 percent disabling.

2.  Entitlement to service connection for a left knee 
disability, including patellofemoral syndrome and 
degenerative joint disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Panayotis Lambrakopoulos, Counsel

INTRODUCTION

The veteran served on active duty from August 1967 to August 
1969.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a March 2000 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee, that awarded service connection and a 10 percent 
rating for PTSD; and that denied service connection for 
bilateral knee disabilities.  In October 2002, the RO denied 
service connection for patellofemoral syndrome of the left 
knee.

The Board notes that the RO appears to have treated the 
veteran's claim for a left knee disability as the subject of 
two separate claims.  In October 1998, the RO first denied 
service connection for a left knee disability, and 
ultimately, the Board also denied the appeal of that issue on 
the ground that the claim was not well-grounded in September 
2000.  In the interim, as described above, the RO also issued 
a separate rating decision in March 2000, after the RO had 
already certified the issue to the Board for its review on 
appeal.  In view of the basis for the Board's decision and 
the fact that the veteran continued to seek service 
connection for a left knee disability within several days 
after issuance of the September 2000 Board decision, the 
Board will treat the veteran's correspondence as a motion to 
review his service connection claim based on changes in the 
law that had only recently become applicable to claims that 
had been denied for being not well-grounded.  See 38 U.S.C.A. 
§§ 5103, 5103A (West 2002).  Thus, the Board need not 
consider whether new and material evidence was submitted to 
reopen a prior final denial of the claim; rather, the issue 
before the Board at present is service connection for the 
left knee disability on the merits.    

The Board notes that the veteran's representative included 
several additional issues in an August 2005 brief: service 
connection for a left his disability; service connection for 
a right knee disability; an increased rating for a disability 
involving wounds to the chest with retained foreign bodies 
and lobectomy for cancer (now rated 60 percent); an increased 
(compensable) rating for scars of the back, right shoulder, 
and right hand and fingers; an effective date earlier than 
April 23, 1998, for an increased rating for shell fragment 
wound of the chest with chronic obstructive pulmonary disease 
(COPD); and whether there was clear and unmistakable error 
(CUE) in a February 1970 rating decision that awarded a 
noncompensable rating for scars as residuals of shell 
fragment wounds of the back, shoulder, and right hand.  
However, the veteran specifically withdrew his appeal of 
those issues in June 2004 after consultation with his 
representative.  Since those issues were never certified as 
being on appeal to the Board, the Board need not dismiss 
those issues as a procedural matter or discuss them further 
on the merits.

The Board also notes that the record reasonably raises an 
additional claim for service connection.  A December 2002 VA 
examination diagnosed not only PTSD but also mood disorder as 
secondary to medical conditions.  This reasonably raises a 
claim for service connection for a psychiatric disability 
secondary to service-connected disabilities.  The Board 
refers this issue to the RO for its consideration in the 
first instance, as appropriate.


FINDINGS OF FACT

1.  The veteran's service-connected PTSD has been manifested, 
since the effective date of service connection, by some 
intrusive thoughts, with no more than mild symptoms, but 
without concentration impairment, nightmares, panic attacks, 
or evidence of significant emotional distress.  He also has 
depression and sleep problems, which have been attributed to 
non-PTSD origins.

2.  Currently diagnosed osteoarthritis and patellofemoral 
syndrome of the left knee were manifested many years after 
service and are not related to service or to any incident 
therein, including reported acute left knee pain.
 





CONCLUSIONS OF LAW

1.  The criteria for an increased (initial) rating for PTSD, 
now rated 10 percent disabling, are not met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. § 4.130, Diagnostic Code 9411 
(2005).

2.  A current left knee disability was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1101, 1110, 
1112 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2005).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

Here, the RO sent correspondence in January 2000, December 
2001, and October 2002; rating decisions from March 2000 and 
October 2002; a statement of the case in July 2000; and 
supplemental statements of the case in October 2002, May 
2003, November 2003, and November 2004.  These documents 
discussed specific evidence, the particular legal 
requirements applicable to the claims, the evidence 
considered, the pertinent laws and regulations, and the 
reasons for the decisions.  VA made all efforts to notify and 
to assist the appellant with regard to the evidence obtained, 
the evidence needed, the responsibilities of the parties in 
obtaining the evidence, and the general notice of the need 
for any evidence in the appellant's possession.  The Board 
finds that any defect with regard to the timing or content of 
the notice to the appellant is harmless because of the 
thorough and informative notices provided throughout the 
adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of 
the claims with an adjudication of the claim by the RO 
subsequent to receipt of the required notice.  See Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005).  Thus, VA has 
satisfied its duty to notify the appellant.

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant contends 
that one service medical record of treatment in late January 
1968 appears to be missing, but that treatment involved the 
right knee, not the left knee.  The appellant has not 
referred to any additional, unobtained, relevant evidence.  
VA has also provided examinations of the veteran.  VA has 
satisfied both the notice and duty to assist provisions of 
the law.

Increased rating for PTSD

Service connection and a 10 percent rating for PTSD are in 
effect since March 1999, the effective date of service 
connection.  The veteran seeks a higher rating.

Ratings for service-connected disabilities are determined by 
comparing the symptoms the veteran is presently experiencing 
with criteria set forth in VA's Schedule for Rating 
Disabilities, which is based as far as practical on average 
impairment in earning capacity.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1 (2005).  Separate diagnostic codes identify the 
various disabilities.  When a question arises as to which of 
two ratings apply under a particular diagnostic code, the 
higher evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7 (2005).  
After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the veteran.  38 
C.F.R. § 4.3 (2005).  When making determinations as to the 
appropriate rating to be assigned, VA must take into account 
the veteran's entire medical history and circumstances.  38 
C.F.R. § 4.1 (2005); Schafrath v. Derwinski, 1 Vet. App. 589, 
592 (1995).  Where entitlement to compensation has already 
been established and an increase in the disability rating is 
at issue, the present level of disability is of primary 
concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  But 
where a claimant has timely appealed the rating initially 
assigned for a disability on the original grant of service 
connection, as in this case, the Board must consider 
entitlement to "staged ratings" for different degrees of 
disability since the original grant of service connection for 
the disability.  Fenderson v. West, 12 Vet. App. 119, 125-26 
(1999).

Under the applicable rating criteria, a 10 percent rating is 
warranted for occupational and social impairment due to mild 
or transient symptoms which decrease work efficiency and 
ability to perform occupational tasks only during periods of 
significant stress; or symptoms controlled by continuous 
medication.

A 30 percent rating is warranted when there is occupational 
and social impairment with occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as depressed mood, 
anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).

A 50 percent rating is assigned when there is occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

A 70 percent rating is assigned when the psychiatric 
condition produces occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); inability to establish and 
maintain effective relationships.

A 100 percent rating is assigned when there is total 
occupational or social impairment due to such symptoms as 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place, memory loss for names of 
close relatives, own occupation, or own name.  38 C.F.R. § 
4.130, Diagnostic Code (DC) 9411 (2005).  The psychiatric 
symptoms listed in the above rating criteria are not 
exclusive, but are examples of typical symptoms for the 
listed percentage ratings.  Mauerhan v. Principi, 16 Vet. 
App. 436 (2002).

On VA mental disorders examination in February 2000, the 
veteran reported mood changes and sleep problems due in part 
to night sweats and physical pain.  He stated that he had 
first had severe night sweats that had since become less 
severe.  He denied having nightmares, but he reported having 
momentary flashbacks and occasionally resurfacing memories; 
he denied becoming excessively emotional due to the 
recollections.  He reported having startle response.  His 
depression appeared to be related to employment and financial 
problems.  He noted having had interpersonal problems at 
work.  Clinically, there was no impairment of thought or 
communication, no evidence of delusions or hallucinations, no 
inappropriate behavior, and no suicidal or homicidal 
thoughts.  Hygiene and appearance were good, and he was 
oriented to person, place, and time.  He did not have 
cognitive impairment, any obsessive or ritualistic behavior, 
observed panic attacks, anxiety, irritability or anger, 
concentration impairment, or hypervigilance.  Speech was 
relevant and logical.  He had depressed mood with low energy 
and anhedonia.  Impulse control was adequate, albeit with 
some employment and interpersonal problems.  Sleep 
disturbance was due to joint pains and night sweats.  The 
diagnosis was PTSD, with evidence of intrusive thoughts, 
night sweats, some avoidant phenomenon, and exaggerated 
startle response.  However, the examiner did not find that 
the veteran had intense psychological distress and that he 
had accepted the intrusive thoughts and was emotionally 
adjusted to the symptoms.  Nevertheless, the veteran did have 
difficulty maintaining steady employment and had 
interpersonal difficulties at work.  The examiner also noted 
some history of recurrent mood disorder and recurrent 
depressive symptoms, with vague treatment history.  The 
Global Assessment of Functioning (GAF) scale score was 65.  

On VA PTSD examination in December 2002, the veteran 
complained primarily of his multiple medical problems.  The 
examiner noted that a non-VA internist had attributed the 
veteran's depression to his chronic pain problems.  The 
veteran now ranked his mood as 3 or 4 on a scale of 1 to 10, 
with 1 representing the lowest mood.  He reported that he had 
good energy and motivation, but that pain limited his 
endurance and stamina with respect to his daily activities.  
His weight was stable.  The only reported sleep problems 
involved waking up because of a cough related to his 
pulmonary condition; he denied having any combat-related 
nightmares, although he reported having "bits and pieces of 
memory whether awake or asleep."  He did have night sweats 
and would awaken in an aroused state with a sense of fear.  
He denied any problems with concentration or performing 
tasks.  Although he reported "somewhat of an intrusive 
memory," it was not "extremely distressing."  He described 
having a startle response.  In terms of social functioning, 
aside from family, he had no close friends or social 
activities; he seldom left home, but that was due to joint 
pains.  He described going out to eat four times per week.  
Other activities were limited by pain.  He reported some 
temper problems. The examiner noted that the veteran (as on 
the prior VA examination from February 2000) did not report 
having a great deal of problems with Vietnam-related 
memories.  The examiner felt that the symptoms were similar 
to those reported on the February 2000 VA examination; while 
these were not the "hardest" of PTSD symptoms, the examiner 
felt that veteran at least had "some" PTSD symptoms.  Those 
symptoms included social isolation, problems with 
interpersonal relationships, and startle response; he had 
some sleep problems, but those were mostly due to physical, 
not psychiatric, problems.  The examiner also noted that the 
veteran had been seen only in June 2002 in a VA mental health 
clinic, where he was prescribed medications.  Medication did 
not appear to have improved his mood.  The diagnoses were 
chronic, mild PTSD and mood disorder secondary to medical 
conditions.  The GAF scale score was 55.  

The Board concludes that all of this evidence supports no 
more than a 10 percent rating under DC 9411.  Significantly, 
the veteran has not been treated more than minimally for any 
psychiatric condition, including PTSD.  Moreover, examiners 
have generally described the reported symptoms as primarily 
mild in degree, without concentration impairment, panic 
attacks, nightmares, or anxiety.  Mostly, he reports only 
intrusive thoughts.  The February 2000 examination even noted 
that the veteran appeared to have adjusted to his symptoms.

The Board is mindful of the veteran's diagnosed mood disorder 
and symptoms of depression.  As noted in the introduction 
above, the Board is referring these psychiatric conditions to 
the RO for its compassionate review, as appropriate, in the 
first instance.  However, with regard to the claim for an 
increased rating for PTSD, the evidence does not warrant 
higher than the 10 percent rating that has been in effect 
since the effective date of service connection.   

In sum, the weight of the evidence demonstrates that no 
higher than a 10 percent rating has been warranted for the 
veteran's service-connected PTSD for any period since the 
effective date of service connection in March 1999.  As the 
preponderance of the evidence is against the claim, the 
"benefit-of-the-doubt" rule does not apply, and the Board 
must deny the claim.  See 38 U.S.C.A. § 5107(b) (West 2002); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Service connection for a left knee disability

The veteran contends that he first injured his left knee 
during training in active service and that he continued to 
reinjure the left knee during parachute jumps and patrol 
missions in service.  He indicates that he was placed on a 
profile after returning from active service in Vietnam and 
that he did not have any knee problems until the late 1980s.  

Service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  In 
addition, service connection may be presumed for certain 
chronic diseases, including arthritis, that are manifested to 
a compensable degree within one year after separation from 
service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 
3.309(a).

For the showing of chronic disease in service, there must be 
a combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, evidence of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).  Service connection may also be granted for a 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

"A determination of service connection requires a finding of 
the existence of a current disability and a determination of 
a relationship between the disability and an injury or 
disease incurred in service."  Watson v. Brown, 4 Vet. App. 
309, 314 (1993).  Service connection for a claimed disorder 
requires (1) medical evidence of current disability; (2) 
medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999); see also 
Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Brammer 
v. Derwinski, 3 Vet. App. 223 (1992).  Thus, in part, one of 
the requirements for service connection is competent evidence 
that a claimed disability currently exists.  Degmetich, 
supra; Brammer, supra.  The determination is based on 
analysis of all the evidence and evaluation of its 
credibility and probative value.  Baldwin v. West, 13 Vet. 
App. 1, 8 (1999).

According to the service medical records, the veteran was 
treated in January 1968 for a swollen left knee, diagnosed as 
mild patella cartilage pain.  But on separation examination 
in July 1969, his lower extremities were normal; on the 
accompanying medical history report, he denied having had any 
joint or leg problems.  

In June 1996, the veteran reported dysesthesias in the lower 
extremities, some tightening or tingling in the calves, and 
some mild arthritic discomfort in the knees, which worsened 
with smoking and exertion.  However, musculoskeletal 
examination was normal.  

In May 1998, the veteran sought treatment from a private 
medical provider for knee pain.  In August 1998, he reported 
having had a history of bilateral knee pains off and on since 
only 1988, that is, almost 20 years after service.  The 
impression was knee pain that was probably of patellofemoral 
etiology.  An X-ray of the left knee was normal.  

On VA joints examination in June 1998, the veteran's left 
knee appeared normal both on inspection and on X-ray.  The 
diagnosis was only minimal patellofemoral syndrome of both 
knees.  

Private medical records reflect treatment for left knee 
osteoarthritis in 1999.  Additional non-VA records from 2001 
continue to show that the veteran has symptoms of arthritis 
in the left knee.  

An October 2001 bone scan revealed significant degenerative 
or stress-related changes in the left knee.

The veteran has also been treated for progressively worsening 
left leg pain since the late 1990s that has been associated 
with apparent lumbar radiculopathy.  However, as noted on 
treatment in April 2002, that particular leg pain does not 
extend to the knee per se.  Notably, service connection is 
also in effect for peripheral vascular disease of the left 
leg (rated 20 percent disabling) and for peripheral 
neuropathy of the left leg (rated 10 percent disabling).

On VA examination in December 2002, the veteran reported 
having had left knee pain ever since service, with occasional 
cold and burning sensations as well as knee stiffness.  Left 
knee examination revealed no swelling, increased warmth, 
crepitation, deformity, or laxity.  Left knee flexion was 
limited to 90 degrees with a complaint of pain.  An X-ray 
showed medial joint compartment space narrowing with no 
effusion or fracture.  Diagnosis was chronic left knee pain 
with significant degenerative or stress-related changes per 
bone scan that limited activities.  

A relaxed evidentiary standard of proof applies to claims for 
service connection for injuries allegedly incurred in combat.  
38 U.S.C.A. § 1154(b) (West 2002); Collette v. Brown, 82 F.3d 
389 (Fed. Cir. 1996).  When an injury or disease is alleged 
to have been incurred or aggravated in combat, such 
incurrence or aggravation may be shown by satisfactory lay 
evidence, consistent with the circumstances, conditions, or 
hardships of combat, even if there is no official record of 
the incident.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d) 
(2005).  "Satisfactory evidence" is credible evidence.  
Collette, 82 F.3d at 392.  Such credible, consistent evidence 
may be rebutted only by clear and convincing evidence to the 
contrary.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  This 
provision does not establish a presumption of service 
connection; rather, it eases a combat veteran's burden of 
demonstrating the occurrence of some in-service incident to 
which the current disability may be connected.  Collette, 82 
F.3d at 392.  The reduced evidentiary burden only applies to 
the question of service incurrence, and not to the question 
of either current disability or nexus to service; both of 
these inquiries generally require competent medical evidence.  
See Brock v. Brown, 10 Vet. App. 155, 162 (1997); Libertine 
v. Brown, 9 Vet. App. 521 (1996); Beausoleil v. Brown, 8 Vet. 
App. 459, 464 (1996).

Thus, even assuming that the veteran had knee pains during 
combat service, its relationship to any current left knee 
disorder is at issue.  On this issue, the veteran lacks the 
requisite competence to render such a medical opinion.  See 
Bostain v. West, 11 Vet. App. 124, 127 (1998), citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992); see also 
Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson 
is generally not capable of opining on matters requiring 
medical knowledge").  Simply stated, while the veteran had 
left knee pain in service and currently has a left knee 
disorder, there is not any competent medical evidence of an 
association between the in-service complaints and any current 
disabilities.

 To the contrary, the evidence indicates that the veteran had 
only very limited complaints of left knee pain during service 
and that he in fact was separated from service with no left 
knee problems.  Indeed, for many years after service, the 
veteran did not complain of any left knee problems or seek 
any treatment for left knee problems.  In treatment records 
from the 1990s, the veteran described having had left knee 
pain only since the late 1980s at best.  Such a lapse of time 
is a factor for consideration in deciding a service 
connection claim.  See Maxson v. Gober, 230 F.3rd 1330, 1333 
(Fed. Cir. 2000).  Moreover, no competent medical provider 
has related the veteran's post-service patellofemoral 
syndrome and osteoarthritis of the left knee to any acute 
left knee pain from his active service. 

In sum, the weight of the evidence demonstrates that the 
veteran's current left knee disorder was manifested many 
years after service and is not related to his service or to 
any incident therein.  As the preponderance of the evidence 
is against the claim, the "benefit-of-the-doubt" rule does 
not apply, and the Board must deny the claim.  See 
38 U.S.C.A. § 5107(b); Gilbert, supra.  
  

ORDER

An increased rating for PTSD is denied.

Service connection for a left knee disability is denied.


____________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


